      Case: 3:20-cv-00099-MPM-JMV Doc #: 39 Filed: 11/17/20 1 of 2 PageID #: 6137




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TERESA CARROLL                                                                           PLAINTIFF

VS.                                              CIVIL ACTION NO. 3:20-cv-00099-MPM-JMV

C R BARD INCORPORATED et al.                                                          DEFENDANTS

                                               ORDER

        This matter is before the court upon the joint motion of the parties to stay this case and

continue all discovery deadlines, pending finalization of the parties’ settlement agreement. The

court, having considered the motion and the posture of this case, finds that the motion is well taken

and therefore should be GRANTED, in part.

        Specifically, the parties request “that the Court enter a stay of this case for 120 days

pending Plaintiff’s [filing of a stipulation of] dismissal [and a corresponding continuation of all

deadlines]. If Plaintiff has not filed dismissal papers within 120 days from the stay being granted,

the parties request the opportunity to file a joint status report regarding the status of the settlement.”

Doc. #38.

        This case was transferred to this court following remand by the MDL in March of this year.

Following a case management conference, trial was set in this case for May 1, 2023 and the

discovery deadlines were scheduled in accordance therewith. Although the court finds that a stay

of this case for a period of 120 days is warranted to allow counsel time to settle this matter, it is

not necessary to continue deadlines as discovery in this matter does not close until almost one year

from today.
    Case: 3:20-cv-00099-MPM-JMV Doc #: 39 Filed: 11/17/20 2 of 2 PageID #: 6138




       Therefore, upon the expiration of 120 days hereafter, the stay of this case will lift

automatically. In the event that the parties are not able to finalize the settlement within 120 days,

the parties must notify the court within three (3) business days thereafter requesting a conference

to discuss the status of this matter and to revisit any scheduling concerns, as needed.

        SO ORDERED, this the 17th day of November, 2020.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
